03/07/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 9, 2022

                 STATE OF TENNESSEE v. VERNELL EVANS

                Appeal from the Criminal Court for Davidson County
                     No. 2001-D-2456 Jennifer Smith, Judge
                     ___________________________________

                           No. M2021-00963-CCA-R3-CD
                       ___________________________________

The petitioner, Vernell Evans, appeals the denial of his Rule 36.1 motion to correct an
illegal sentence, asserting his sentences are illegal because the trial court incorrectly
imposed 100% service requirements for each sentence. Discerning no error, we affirm the
judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which CAMILLE R. MCMULLEN and
ROBERT H. MONTGOMERY, JR., JJ., joined.

Vernell Evans, Wartburg, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Assistant
Attorney General; Glenn Funk, District Attorney General; and Doug Thurman, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                           Facts and Procedural Background

        After facing an eleven-count indictment related to child sexual abuse, the petitioner
pled guilty to two counts of rape of a child (counts 1 and 3) and two counts of aggravated
sexual battery (counts 2 and 7) on January 10, 2003. Following a sentencing hearing, the
trial court imposed an effective sentence of twenty-eight years to be served at 100% in the
Tennessee Department of Correction. More specifically, in count 1, the trial court imposed
a term of twenty years to be served concurrently to counts 2 and 3. In count 2, the trial
court sentenced the petitioner as a violent offender and imposed a term of eight years to be
served concurrently to counts 1 and 3. In count 3, the trial court sentenced the petitioner
to a term of twenty years to be served concurrently to counts 1 and 2. In count 7, the trial
court sentenced the petitioner as a violent offender and imposed a term of eight years to be
served consecutively to counts 1, 2, and 3. Due to the nature of the petitioner’s crimes and
status as a violent offender in counts 2 and 7, the trial court ordered each term to be served
at 100%. Tenn. Code Ann. §§ 40-35-120, -501.

       On June 15, 2021, the petitioner filed a pro se Rule 36.1 “Motion to Vacate, Correct
and/or Otherwise Set Aside Illegal Sentence.” As outlined by the trial court, in the motion,
the petitioner argued:

              (1) because he was a standard offender, 100% release eligibility was
       improper and rendered his sentence illegal and his guilty plea ‘void;’ (2)
       running count 7 consecutive to counts 1, 2, and 3 was prohibited by double
       jeopardy; and (3) the trial court lacked jurisdiction to sentence him because
       the judge and district attorney general were involved in a civil conspiracy
       against the [petitioner].

After completing its review, the trial court summarily dismissed the motion. This timely
appeal followed.

                                          Analysis

        On appeal, the petitioner contends the trial court erred in denying his Rule 36.1
motion. The petitioner argues his judgments for rape of a child are “void” and his sentences
are illegal because he was a standard offender, and therefore, 100% release eligibility was
improper. The petitioner also argues he was improperly sentenced as a violent offender
for his convictions for aggravated sexual battery because the State failed to timely file a
“notice to seek enhanced sentencing.” In response, the State contends the trial court
properly denied the petitioner’s Rule 36.1 motion, and we agree.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence at
any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal sentence
is one that is not authorized by the applicable statutes or that directly contravenes an
applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court has interpreted the
meaning of “illegal sentence” as defined in Rule 36.1 and concluded that the definition “is
coextensive with, and not broader than, the definition of the term in the habeas corpus
context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). That court then
reviewed the three categories of sentencing errors: clerical errors (those arising from a
clerical mistake in the judgment sheet), appealable errors (those for which the Sentencing
Act specifically provides a right of direct appeal), and fatal errors (those so profound as to
render a sentence illegal and void). Id. at 595. Commenting on appealable errors, the court
                                            -2-
stated that those “generally involve attacks on the correctness of the methodology by which
a trial court imposed sentence.” Id. In contrast, fatal errors include “sentences imposed
pursuant to an inapplicable statutory scheme, sentences designating release eligibility dates
where early release is statutorily prohibited, sentences that are ordered to be served
concurrently where statutorily required to be served consecutively, and sentences not
authorized by any statute for the offenses.” Id. The court held that only fatal errors render
sentences illegal. Id.

       A trial court may summarily dismiss a Rule 36.1 motion if it does not state a
colorable claim for relief. Tenn. R. Crim. P. 36.1(b)(2). A “‘colorable claim’ means a
claim that, if taken in a light most favorable to the moving party, would entitle the moving
party to relief under Rule 36.1.” Wooden, 478 S.W.3d at 593. Whether the defendant has
presented a colorable claim for relief under Rule 36.1 is a question of law, which this Court
reviews de novo without a presumption of correctness. Id. at 589.

        The petitioner argues his sentences are illegal because he was ordered to serve them
at 100%. Regarding the rape of a child sentences, the petitioner asserts he was sentenced
as a standard offender, and therefore, 100% release eligibility was improper. Regarding
the aggravated sexual battery sentences, the petitioner asserts he was improperly sentenced
as a violent offender, requiring 100% service, because the State failed to timely file a
“notice to seek enhanced sentencing.” Upon our review, however, we conclude both of the
petitioner’s arguments are without merit as 100% service was statutorily mandated for each
of his convictions.

       The petitioner was convicted for two counts of rape of a child and two counts of
aggravated sexual battery. Tenn. Code Ann. §§ 39-13-504, -522. Convictions for rape of
a child and aggravated sexual battery require 100% of the sentence imposed to be served.
Tenn. Code Ann. § 40-35-501(i)(1), (i)(2)(H), (I); see Lloyd Paul Hill v. State, No. M2000-
01428-CCA-R3-PC, 2001 WL 1006050, at *4-5 (Tenn. Crim. App. Aug. 30, 2001). Thus,
the trial court’s imposition of 100% service for the petitioner’s sentences for his
convictions for rape of a child and aggravated sexual battery were authorized by the
applicable statutory scheme. As a result, the petitioner cannot demonstrate a fatal error
which would render his sentences illegal. Tenn. R. Crim. P. 36.1(a); Wooden, 478 S.W.3d
at 595. The petitioner is not entitled to relief.

       Furthermore, regarding the petitioner’s assertion that he was improperly sentenced
as a violent offender for his convictions for aggravated sexual battery, the record is silent
concerning the timeliness of the State’s “notice to seek enhanced sentencing.” The
petitioner failed to include any pre-trial motions or accompanying litigation related to the
petitioner’s sentences or transcripts of the guilty plea or sentencing hearings in the record
on appeal.       If this Court is unable to fully review an issue based on the
                                            -3-
defendant’s failure to include a full transcript, the issue has been waived. See State v.
Troutman, 979 S.W.2d 271, 274 (Tenn. 1998) (failure to include trial transcript on appeal
resulted in waiver of sentence challenge). Because the petitioner failed to provide a
complete record on appeal, we cannot fully review the issue as presented, and he has
waived his challenge to the trial court’s sentencing determinations regarding his violent
offender status. Additionally, an error regarding the notice to seek enhanced punishment
does not render a sentence illegal under Rule 36.1. State v. Juan LaSean Perry, No.
M2020-01169-CCA-R3-CD, 2021 WL 4770255, at *2 (Tenn. Crim. App. Oct. 13, 2021).
Accordingly, the petitioner failed to state a colorable claim for relief, and is, therefore, not
entitled to relief.

       As noted above, the petitioner has failed to demonstrate that his sentences are illegal,
and the record is devoid of any evidence to support the same. Tenn. R. Crim. P. 36.1(a)(2);
see Wooden, 478 S.W.3d at 594-95 (Tenn. 2015). The petitioner is, therefore, not entitled
to any relief.

                                         Conclusion

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.



                                               ____________________________________
                                               J. ROSS DYER, JUDGE




                                             -4-